DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 18, this claim is indefinite as it is unclear whether the dividers and the plurality of tracks are inserted into the inner space or whether the dividers alone are inserted into the inner space.  The claim recites that the tracks are “formed in or on the inner surface” of the walls, so it appears that the tracks should not be inserted, but the claim currently reads as if these tracks are both integrally formed and separate from the walls.  For examination purposes, this claim has been interpreted as if only the dividers are inserted, while the tracks are formed into/on the walls.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, 8-10, 12-16, 18, 21, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over SUNCAST Owner’s Manual for DB7000, DB7000W, DB7500, DB8000, DB8000BW, DB8000B, and DBH8000 model Deck Boxes (see previously provide copy, hereinafter “Suncast”) in view of Vargas (8,893,915) and Bekins (2,998,129).
	Regarding claims 1-2, 6, 14-16, 18, 21, 24, and 26-27, Suncast discloses a storage unit comprising:
	a base (2); sidewalls (3-6) mounted on the base;  5a lid (1) connected to one of the sidewalls and movable between a first open position and a second closed position; an inner space defined by the sidewalls and base; integrated wheels (8) at or near the confluence of the base and at least one of the sidewalls for rolling the storage unit over a 10surface.
	Suncast does not disclose that the storage unit includes organizational components within the inner space or that a tray(s) may be stacked atop the top surfaces of a divider/partitioning walls.
	Vargas teaches the well-known expedient of using a plurality of container-spanning removable partitions (17) that sit upon the container floor engage wall-disposed slots or tracks (27) to compartmentalize the container’s inner space; the partitions including first and second substantially vertical dividers that can have different heights, which would necessarily result in the partitions that are shorter than the side walls of the container (Vargas teaches that the partition walls, along with other subcomponents, can have different heights -see Col. 4, lines 46-51; whereby a shorter height than the height of the interior space would result in an upper space between a collective upper edge of the partition and any lid sitting atop the upper edge of the container walls, like the lid 30 and the lid 1 of Suncast).
	Bekins teaches another box/container with an open top and which includes partition walls (e.g., walls 48) within the inner cavity.  A plurality of differently sized trays (14-20) are stacked within the cavity and can be supported by the upper surface of the partition walls (see Fig. 1).  As shown in Fig. 3, the side walls of the tray (16) can include handle openings (28) to allow the tray to be lifted by a user.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the storage unit of Suncast to include a partition system in the interior space as taught by Vargas and to include removable trays that sit atop the partition walls as taught by Bekins to arrive at the claimed device and method.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., dividing a larger space with walls to form a number of smaller spaces; and using removable trays to allow for multiple stowed items to be retrieved together) to known devices (e.g., containers having a large internal storage opening) ready for improvement to yield predictable results (e.g., a storage unit that has pre-defined organizational compartments).
	Regarding claim 5, Suncast further discloses that each of the side walls includes outwardly extending brackets (see wall portions emphasized by the arrows in step 4) which strengthen the junction between the adjacent walls and base. 
	Regarding claims 8-10, Suncast further discloses a side-wall mounted handle (7) which is disposed on the wall opposite of the wheels (8; see exploded view on last page).  The handles are sized and shaped to be supported by a user’s hand and therefore read upon being an “ergonomically and mechanically configured load bearing handle.
	Regarding claim 12, Suncast discloses a lid (1) having a front edge that is opposite of the rear/hinged side of the lid.  This front edge extending beyond the outer surface of the front wall (see e.g., the first page’s perspective view).  This extending edge reads upon a lid handle that facilitates the opening or closing of the lid as a user can grasp this edge to open or close the lid.
	Regarding claim 13, Suncast further discloses that the inner surface of the lid (1) has in internal lattice work (see Fig. in step 7). 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Suncast in view of Vargas and Bekin, as applied to claim 1 above, and further in view of Gillan (US 2009/0277905).
	Regarding claims 3-4, while Suncast discloses a tether strap (9) that holds the lid in place, it does not disclose that the securing means holds the lid open.
	Gillan teaches a storage box having the well-known expedient of a pneumatic strut (96; see ¶0049) that hold the upwardly swinging lid in the open position.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the storage unit of the Suncast combination to include a pneumatic support strut for the lid as taught by Gillan to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using a telescoping strut to hold a closure in a desire position) to known devices (e.g., upwardly swinging container lids) ready for improvement to yield predictable results.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suncast in view of Vargas and Bekin, as applied to claim 6 above, and further in view of Oppenheimer (2,687,546).
	Regarding claim 11, Suncast discloses that the storage unit uses wheels at the intersection of the base and side wall, but does not disclose that the wheel includes a brake or the specific type of wheel.
	Oppenheimer teaches a wheel that is mountable upon “carts, dollies or the like require ease of movement” (see Col. 1, lines 1-9).  The wheel is a dynamic and universally rotating wheel/ball caster and includes a brake (42) to lock the universally rotating ball (12).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the wheeled storage unit of the Suncast combination to include braked ball caster wheel taught by Oppenheimer to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (braked ball caster wheel) for another (generic roller wheel) to obtain predictable results (e.g., a storage unit that can be prevent from rolling and which can roll in any direction to improve control while being moved).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Particularly, the amended claims now include the removable tray(s) that are stacked atop the partition walls.  This new limitation required additional review/searching of the prior art and these limitations are taught by the Bekins reference.  As discussed above one skilled in the art would readily appreciate that the combined teachings of Vargas and Bekins could be combined to read upon the recited claims to partition the lower portion of the container (Vargas) and to support removable trays atop the partitions (Bekins)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618